Citation Nr: 1757665	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  10-42 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2010 substantive appeal to the Board, the Veteran indicated that he wanted a hearing at his local VA office.  In June 2012, the Veteran cancelled this hearing.

This claim was previously remanded in June 2015 and June 2016 for new medical opinions.  Having found the previous medical opinions insufficient to adjudicate the claim, the Board requested an opinion from an internal medicine physician in October 2017.  This opinion is from November 2017, and the Board will decide the case on the merits below.  

In his opinion, the expert noted that there was an indication in the claims file that the Veteran has been diagnosed with diabetes mellitus, type II.  The Board is unable to address a claim of service connection for diabetes mellitus, type II at this time, as the Veteran has not filed such a claim.  However, the Veteran may want to consider filing a claim of service connection for diabetes mellitus, type II with the RO.  38 C.F.R. § 3.307, 3.309.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected general anxiety disorder (GAD) and herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. § 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities. 38 C.F.R. § 3.310.  Service connection is warranted for disabilities that are proximately due to or the result of a service-connected disease or injury, or for an increase in any disease or injury that is proximately due to or the result of a service-connected disease or injury.  Id.

Analysis

The Veteran contends that his hypertension is related to service, to include his presumed exposure to herbicide agents, such as Agent Orange, due to service in the Republic of Vietnam.  In the alternative, he contends that his hypertension is secondary to his service-connected GAD with panic attacks and coronary artery disease (CAD).

The evidence establishes that the Veteran has a diagnosis of hypertension.  A November 1997 private treatment record indicates that the Veteran had a history of hypertension for 40 years (since 1957).  Service treatment records, however, are silent for any diagnosis for hypertension, and do not appear to contain elevated blood pressure readings consistent with the regulatory definition of hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, note (1).  There are also private treatments records from as early as July 2002 noting that hypertension was well-controlled.

Several opinions as to the etiology of the Veteran's hypertension are of record.  An August 2015 examination of the Veteran's hypertension noted onset in 2007.  The examiner opined that the Veteran's hypertension was not caused or aggravated by CAD because there was no evidence in the expert literature that supports the assertion.  When the appeal returned to the Board in June 2016, this opinion was rejected because the examiner had not considered the private treatment record noting hypertension in November 1997 and the July 2002, both of which indicate an earlier onset than that presumed by the August 2015 examiner.

In October 2016, an examiner again opined that hypertension was not at least as likely as not related to service.  Unfortunately, despite indications in the record to the contrary, the examiner stated that onset of hypertension occurred in 2010.  In addition to the late onset of hypertension, the examiner noted that the Veteran was a long-time smoker and had hyperlipidemia, which were both of which were said to be contributing factors for the development of hypertension.

In December 2016, the examiner opined that the Veteran's hypertension was not related to CAD because hypertension is a condition with many factors contributing to its etiology and there is no medical consensus that hypertension is not aggravated by CAD.  The Board finds this opinion confusing because the examiner proffered a negative medical nexus opinion based on the lack of medical consensus that hypertension was not related to CAD, which is counterintuitive given the benefit-of-the-doubt standard the Board is to apply.

Thereafter, in a June 2017 informal hearing presentation (IHP), the Veteran's representative cited medical literature regarding the connection between anxiety disorders, hypertension, and cardiovascular risk.  Further, although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Because the Veteran is presumed to have been exposed to tactical herbicides as a result of his service in the Republic of Vietnam, 38 C.F.R. § 3.307(a)(6), the Board was in need of a medical opinion to consider this contention as well.

The Board requested a Veterans Health Administration (VHA) expert medical opinion from an internal medicine physician in October 2017, which was provided in November 2017.  The VHA expert gave the opinion that it is at least as likely as not that the Veteran's hypertension is related to military service, including the presumed exposure to herbicide agents and that the hypertension was at least as likely as not caused or aggravated by his service-connected GAD.

The expert summarized the Veteran's medical history and noted that the Veteran's representative correctly cited medical literature regarding the connection between anxiety disorders, hypertension, and cardiovascular risk.  The expert also noted that NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  Further, the expert noted that a relationship between anxiety and hypertension, although complex in nature, can reasonably be assumed.

The expert provided a complete rationale in support of his opinion with citation to the Veteran's medical history, the relevant medical literature, and the Veteran's contentions.  Thus, the Board accepts the expert's opinion as persuasive and finds that Veteran's hypertension was caused by his service-connected general anxiety disorder and herbicide exposure.  The found connection between hypertension and herbicide exposure is limited to the specific facts of this case.  Accordingly, service connection for hypertension is warranted.


ORDER

Service connection for hypertension is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


